Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                    No. 18-BG-811

                     IN RE JONATHAN C. DAILEY, RESPONDENT.

                             A Member of the Bar of the
                       District of Columbia Court of Appeals
                           (Bar Registration No. 448141)

                       On Report and Recommendation of the
                        Board of Professional Responsibility
                                   (BDN-71-16)

(Argued November 14, 2019                                      Decided July 9, 2020)

      Jonathan C. Dailey, pro se.

      Hamilton P. Fox, III, Disciplinary Counsel, with whom Jennifer P. Lyman,
Senior Assistant Disciplinary Counsel, was on the brief, for the Office of
Disciplinary Counsel.

     Before BLACKBURNE-RIGSBY, Chief Judge, THOMPSON, Associate Judge, and
GREENE, Senior Judge of the Superior Court of the District of Columbia.*

      PER CURIAM: Respondent Jonathan C. Dailey appeals the decision of the

Board on Professional Responsibility (the “Board”), which recommended that he be

disbarred based on its conclusion that he recklessly misappropriated client funds in

violation of Rule 1.15(a) of the District of Columbia Rules of Professional Conduct,


      *
          Sitting by designation pursuant to D.C. Code § 11-707(a) (2012 Repl.).
                                          2

in addition to finding that his conduct violated Rules 1.15(c) and (d) and Rule

1.7(b)(4).   On appeal, we conclude that respondent committed only negligent

misappropriation and, therefore, that the automatic application of disbarment is not

warranted. See, e.g., In re Abbey, 169 A.3d 865, 876 (D.C. 2017) (“In virtually all

cases of misappropriation, disbarment will be the only appropriate sanction unless it

appears that the misconduct resulted from nothing more than simple negligence.”

(cleaned up)). Therefore, we remand to the Board for it to determine the appropriate

sanction in light of our conclusion that respondent violated Rules 1.15(a), (c), and

(d) and Rule 1.7(b)(4) and that his conduct amounted to negligent misappropriation.



                                          I.



      The Board found that respondent violated paragraphs (a), (c), and (d) of Rule

1.15 (“Safekeeping Property”) related to his representation of John Mack and misuse

of his trust account, and paragraph (b)(4) of Rule 1.7 (“Conflict of Interest”) related

to his representation of Tabitha Fitzgerald. In large part, respondent did not take

exception to the facts found by the Board, but rather argued that these facts – for the

most part – did not evidence Rules violations.1


      1
         The Board declined to find a violation of Rule 1.15 as it related to
respondent’s conduct in his use of alternative litigation funding because the
                                         3

      A.     Relevant Factual Background



      Respondent became a member of the District of Columbia Bar in 1995 and,

prior to the underlying charges, had no disciplinary record. The relevant facts

underlying respondent’s representation of Mr. Mack and Ms. Fitzgerald are as

follows.



             i.    Representation of John Mack



      Respondent represented Mr. Mack as successor counsel in a personal injury

matter, in which Kaiser Permanente (“Kaiser”) informed respondent that it had a

claim of $554 for medical services it provided to Mr. Mack. When the matter settled,

respondent put the settlement funds in his trust account. On June 8, 2010, respondent

disbursed payment to Mr. Mack and withheld $1,000, which he deposited in his trust

account, to repay Kaiser.    More than nine months later, on March 15, 2011,

respondent sought Mr. Mack’s permission to repay Kaiser. However, respondent


substantive law relating to alternative litigation financing arrangements was
undeveloped and the application of ethical rules to those circumstances raises
“weighty policy questions.” Because neither Bar Counsel nor respondent takes
exception to that finding, we do not address or disturb it. See, e.g., In re Delaney,
697 A.2d 1212, 1214 (D.C. 1997) (noting that court’s review, when neither
respondent nor Bar Counsel takes exception to a Board’s recommendation, is
“especially deferential”).
                                           4

did not write a check to Kaiser until May 6, 2011, and the check did not clear his

account until May 23, 2011. During the intervening time, in April and May 2011,

the balance of respondent’s trust account fell below $554. On May 11, 2011,

respondent wrote a check for $2,737.23 from his trust account to pay his office rent.

The bank rejected the check due to insufficient funds, causing his balance to go

negative on May 12, before returning to $490.12.2           On May 12, respondent

transferred $500 in personal funds to his trust account so that it would have sufficient

funds for the check he had made to Kaiser to clear, which occurred on May 23, 2011.



      Respondent admits that he mismanaged his trust account and that he did not

keep a ledger, accounting records, or similar documentation. Instead, respondent

recorded funds in each of his client files with a “disbursement authorization, the

settlement agreement, and any other related documents,” such as a settlement

sheet. Respondent acknowledged that it would be “difficult” to trace client funds

from his trust account. The “best way” to do so would be to find the settlement sheet

in each client file, determine when the matter settled and disbursements had been

made, and then track those transactions in the trust account’s bank records. In most

instances, it was not possible to determine the amount of client funds in his trust


      2
          Before the Ad Hoc Hearing Committee (the “Hearing Committee”),
respondent asserted that he mistakenly wrote his office rent check from his trust
account, rather than his management account.
                                          5

account or to compare that amount to the bank records. Respondent admitted that

properly maintaining his trust account would have enabled him to maintain sufficient

funds to pay Kaiser. Furthermore, respondent kept client records for only three years

and not five; he was unaware that the ethics rules required five-year record keeping.



      From May 21, 2010 through May 22, 2015, an investigator hired by the Office

of Disciplinary Counsel determined that respondent commingled approximately

$40,000 in non-client funds with client funds in his trust account. Respondent

admitted that he put personal and third-party checks into his trust account. During

that period, respondent conducted at least forty-three personal and non-client

transactions totaling approximately $100,000 using his trust account.



             ii.   Representation of Tabitha Fitzgerald



      In 1996, respondent purchased a condo unit in Georgetown, which he later

sold to a third party with an option to repurchase. In 2007, respondent opted to

repurchase the unit but could not qualify for a mortgage. During this time, he was

in a romantic relationship with Tabitha Fitzgerald. Respondent and Ms. Fitzgerald

agreed that Ms. Fitzgerald would take title to the condo; respondent would live in it;

respondent would not pay any rent; and respondent would pay the mortgage
                                          6

payments, condo fees and assessments, and real estate taxes. In 2010 or early 2011,

respondent’s relationship with Ms. Fitzgerald ended, and respondent stopped paying

the mortgage and condo fees. Ms. Fitzgerald learned about respondent’s default

when the condo association served her with a foreclosure notice.



      In May 2011, the association sued Ms. Fitzgerald in Superior Court to recover

unpaid condo assessments and to foreclose on the condo. In that action, respondent

agreed to represent Ms. Fitzgerald, and he filed an answer on her behalf. Respondent

never informed Ms. Fitzgerald that she had a third-party claim against him based on

his prior representations to her that he would make the payments for which she was

being sued. Respondent did not inform her of his conflict of interest, did not obtain

her informed consent to represent her despite the conflict, and did not make any

written disclosures to her about any conflicts. 3 Rather, he advised her, without

explaining the consequences, to execute a confessed judgment in favor of the condo

association for $17,000 (the original principal amount of the unpaid fees). 4



      3
           Respondent “never even thought about” the possibility of a conflict of
interest, reasoning that he represented Ms. Fitzgerald so that she did not have to hire
another lawyer. In his view, he was attempting to “remedy a problem” he created
“without further prejudice to Ms. Fitzgerald.”
      4
         The terms of the confessed judgment included monthly payment of owed
fees and dismissal of the lawsuit. Respondent claims that the confessed judgment
was not filed, but held in abeyance.
                                           7

       While respondent represented Ms. Fitzgerald in the association’s lawsuit, he

separately filed a lawsuit against her, the condo association, and others in August

2013 seeking a declaratory judgment that he was the owner of the condo. Ms.

Fitzgerald hired separate counsel, who filed an answer in respondent’s litigation

denying his allegations and asserting a counterclaim for breach of his agreement to

pay the mortgage and condo fees. Later in August 2013, and after consulting with

his own attorney, respondent filed a motion to withdraw as counsel for Ms.

Fitzgerald in the association’s litigation, citing “recent events” as causing a conflict

of interest. In November 2013, the court denied without prejudice respondent’s

motion to withdraw because he had not followed the proper procedure. Despite his

acknowledgment of the conflict, respondent appeared as counsel for Ms. Fitzgerald

in the association’s lawsuit at a status conference in January 2014 to discuss

settlement of the case. Respondent did not refile a motion to withdraw until April

2014 (this time following the proper procedure), which the court granted in May

2014. In October 2014, the trial court granted the association leave to pursue a cross-

claim against Ms. Fitzgerald in respondent’s litigation and dismissed the

association’s suit against her. 5




       5
         In 2015, a jury denied respondent’s claim of ownership and awarded Ms.
Fitzgerald $176,000 in damages arising from respondent’s failure to make the
promised payments.
                                          8

      B.     Procedural Background



      On November 13, 2016, Disciplinary Counsel served respondent with a

Petition Instituting Formal Disciplinary Proceedings and the Specification of

Charges, identifying violations of Rules 1.15(a), (c), and (d) and Rule 1.7(b)(4) in

connection with the above facts. The Hearing Committee held an evidentiary

hearing on August 21 and 22, 2017. On January 29, 2018, the Hearing Committee

issued its Report and Recommendation, in which it found by clear and convincing

evidence that respondent violated Rules 1.15(a), (c), and (d) in his representation of

Mr. Mack; Rule 1.15(a) by commingling personal and entrusted funds in his client

trust account and by failing to keep and preserve complete records; and Rule

1.7(b)(4) in his representation of Ms. Fitzgerald.         The Hearing Committee

recommended disbarment because it found, in part, that respondent recklessly

misappropriated funds in his representation of Mr. Mack.



      On July 30, 2018, the Board issued its Report and Recommendation,

concurring with the Hearing Committee’s factual findings, and agreeing that

respondent recklessly misappropriated funds in violation of Rule 1.15(a) in the Mack

matter and violated Rule 1.7(b)(4) in the Fitzgerald matter. The Board only briefly

addressed respondent’s violations of Rule 1.15(c) and (d) in relation to his
                                          9

representation of Mr. Mack, sustaining violations of both, and also noted that

respondent did not take exception to the Hearing Committee’s findings of

commingling and incomplete record-keeping.         As a result of its finding that

respondent recklessly misappropriated funds in violation of Rule 1.15(a) in

representing Mr. Mack, the Board recommended disbarment.6



                                         II.



      In cases involving attorney discipline, this court “shall accept the findings of

fact made by the Board unless they are unsupported by substantial evidence of

record,” and the Board “is required to accept the factual findings of the hearing

committee that are supported by substantial evidence in the record.” In re Abbey,

169 A.3d at 869 (citation and internal quotation marks omitted). This court reviews

the Board’s legal conclusions de novo, including the determination of whether an

attorney acted recklessly or negligently. Id.; In re Robinson, 74 A.3d 688, 694 (D.C.

2013) (“[W]here the question is one of ultimate fact—such as whether an attorney

acted recklessly or negligently, we review the issue de novo.”). We generally defer


      6
          The Hearing Committee also recommended that respondent be disbarred
because it found that he intentionally misappropriated funds in the alternative
litigation funding matter. The Board declined to reach the underlying merits of that
issue, see supra note 1, and its recommended sanction of disbarment did not rely on
respondent’s conduct in that matter. We do the same.
                                         10

to the Board’s recommended sanction, see D.C. Bar Rule XI, § 9(h)(1), although the

ultimate responsibility for imposing sanctions rests with this court. In re Edwards,

808 A.2d 476, 482 (D.C. 2002); In re Temple, 629 A.2d 1203, 1207 (D.C. 1993).



                                         III.



      In reviewing the Board’s conclusions, we concur with its finding that

respondent violated Rules 1.15(a), (c), and (d) in his representation of Mr. Mack and

in his mismanagement of his trust account.           We conclude, however, that

respondent’s misappropriation of Mr. Mack’s funds was negligent, rather than

reckless. We also agree with the Board’s finding that respondent violated Rule

1.7(b)(4) in his representation of Ms. Fitzgerald.



      A.     Respondent’s Conduct in Representing Mr. Mack Violated Rules
             1.15(a), (c), and (d)


      By allowing the balance in his trust account to fall below the $554 that Mr.

Mack owed to Kaiser and by waiting over eleven months to pay the $554 lien,

respondent misappropriated funds in violation of Rules 1.15(a), failed to separate

disputed funds in violation of Rule 1.15(d), and failed to promptly deliver owed

funds in violation of Rule 1.15(c).     We conclude that respondent’s system of
                                         11

maintaining his trust account was inadequate, rather than nonexistent, and find it

telling that Disciplinary Counsel’s investigation of his account only identified one

instance of misappropriation. Thus, while we agree with the Board’s conclusions

that respondent violated Rules 1.5(a), (c), and (d), for the reasons explained below,

we conclude that his misappropriation was negligent, rather than reckless.



             i.    Rules 1.15(a) and (d) - Negligent Misappropriation


      Rule 1.15(a) requires that a lawyer hold the property and funds of clients or

third parties “separate from the lawyer’s own property,” and Rule 1.15(d) requires a

lawyer to separate property in which multiple parties, to whom the lawyer has an

obligation, claim an interest. Misappropriation is “any unauthorized use of client’s

funds entrusted to a lawyer, including not only stealing but also unauthorized

temporary use for the lawyer’s own purpose, whether or not she derives any personal

gain or benefit therefrom.” In re Edwards, 808 A.2d at 482 (cleaned up). When a

client’s funds are deposited into an attorney’s account, misappropriation occurs

“when the balance in that account falls below the amount due to the client”; proof of

improper intent is not required. Id. (cleaned up).



      The Board concluded, and we agree, that respondent misappropriated funds

in the Mack matter. For two months after respondent received permission to repay
                                           12

Kaiser the lien of $554, the balance in respondent’s trust account fell below that

amount; only after respondent transferred $500 in personal funds did his trust

account have a sufficient balance. Respondent concedes that he misappropriated his

client funds and, rather than contest that finding, argues that his conduct amounted

to negligence, rather than recklessness.



      We agree with respondent that his conduct amounts only to negligence, rather

than recklessness as the Board urges us to conclude. “Negligent misappropriation is

an attorney’s non-intentional, non-deliberate, non-reckless misuse of entrusted funds

or an attorney’s non-intentional, non-deliberate, non-reckless failure to retain the

proper balance of entrusted funds.” In re Abbey, 169 A.3d at 872. The “hallmarks”

of negligent misappropriation include “a good-faith, genuine, or sincere but

erroneous belief that entrusted funds have properly been paid; and an honest or

inadvertent but mistaken belief that entrusted funds have been properly

safeguarded.” Id. On the other hand, the “hallmarks” of reckless misappropriation

include “indiscriminate commingling”; “a complete failure to track settlement

proceeds”; “total disregard” of the trust account “resulting in a repeated overdraft

condition”; “indiscriminate movement of monies between accounts”; and

disregarding “inquiries concerning the status of funds.” Id. (quoting In re Ahaghotu,

75 A.3d 251, 256 (D.C. 2013)).
                                           13

      We find the respondent’s conduct here to be similar to the conduct of the

respondent involved in In re Anderson, 778 A.2d 330 (D.C. 2001), one of our

seminal decisions on negligent misappropriation. In Anderson, after settling a

client’s personal injury claim, the attorney disbursed settlement funds to his client,

but withheld a portion to repay the client’s outstanding medical bills. Id. at 333.

Subsequently, the funds in the attorney’s account fell below the owed amount until,

over a year later, the attorney paid the outstanding fee. Id. The attorney “kept no

separate trust or escrow account nor ledgers or books reflecting receipts and

disbursements,” but rather “prepared settlement sheets listing required distributions

for each case that resulted in a settlement, and made corresponding notations on the

case file.” Id. While we noted that the attorney’s “system of documenting client

transactions essentially consisted of making notations on case files, preparing a

settlement sheet for receipts and disbursements after a settlement, and attempting to

make all necessary distributions promptly while keeping record of them ‘in [his]

head,’” we “rejected the proposition that recklessness can be shown by inadequate

record-keeping alone combined with commingling and misappropriation.” Id. at

339-40.   Rather, we concluded that the attorney’s conduct amounted only to

negligence:


              The aggravating factors beyond poor record-keeping
              which the court has found indicative of recklessness are
              not present in this case: the proof that [the attorney] failed
                                           14

              to pay a single client obligation is not evidence that he
              flagrantly disregarded the integrity of third-party funds; he
              did not indiscriminately write checks on the operating
              account; and he did not write checks that were dishonored
              or that caused the account to be in overdraft.


Id. at 340.



      In determining that respondent’s conduct here amounted to merely negligent

misappropriation, we reaffirm that Rule 1.15, to support a finding of recklessness,

requires more than poor, careless, or non-existent record-keeping in addition to the

use of client funds and commingling. See, e.g., In re Robinson, 74 A.3d at 695-96

(finding attorney’s failure to investigate following overdraft of trust account, leading

to second overdraft, amounted to negligent misappropriation); In re Reed, 679 A.2d

506, 509 (D.C. 1996) (finding that, despite “practically non-existent and careless”

accounting practices – where attorney “did not keep a running balance, her check

ledger had no memos, and she did not keep track of the funds” – attorney’s

withdrawal from escrow account for personal use only amounted to negligent

misappropriation); In re Choroszej, 624 A.2d 434, 437 (D.C. 1992) (“In

Respondent’s case, he too was insensitive to his fiduciary responsibilities. He was

entrusted with his client's money to pay the client’s doctor’s bill. Through sloppy

bookkeeping, respondent was not alerted to the fact that he never paid this obligation.
                                         15

From this inadvertent and negligent occurrence, a series of violations ensued.”

(quoting Board’s report)).



      Respondent argues that his conduct was merely negligent, given that (1)

Kaiser was paid and his client, Mr. Mack, was not harmed, (2) Disciplinary Counsel

discovered only one “miscue” of $64, and (3) each payment from his trust account

for non-client related expenses was from earned attorneys’ fees. On the other hand,

Disciplinary Counsel argues that respondent’s conduct amounts to recklessness

because he had “no system whatsoever” to keep track of client funds and

disbursements, “extensively commingled personal funds with client funds for

years,” had “no records for his trust account,” and “overdrew the trust account by

paying his office rent from it.” Disciplinary Counsel contends that respondent

should “get[] no credit for the fact that the Mack misappropriation was the only

misappropriation of client or third-party funds that” was found. Rather, Disciplinary

Counsel highlights that “the fact that Mr. Mack was not harmed was a matter of

serendipity”; had Kaiser attempted to deposit respondent’s $554 check on May 11,

it would have bounced, making Mr. Mack liable for the unpaid medical bill.



      We are not persuaded that respondent’s conduct meets the “hallmarks” of

reckless misappropriation that we identified in Abbey, 169 A.3d at 872. Contrary to
                                         16

Disciplinary Counsel’s argument, respondent did have a system to track client funds

(tracking settlements in each client’s file, rather than through ledgers or accounting

records of the trust account), one that mirrored the system described in Anderson

that resulted in a finding of negligence.     778 A.2d at 333.      As in that case,

recklessness cannot be shown by “inadequate record-keeping alone combined with

commingling and misappropriation.” Id. at 339-40. Despite an investigation of

respondent’s trust account, Disciplinary Counsel was only able to identify one

instance of misappropriation and one check that was dishonored.              In fact,

Disciplinary Counsel rests the entire case of misappropriation on evidence that the

amount in respondent’s trust account fell below $554 during a single two-month

period. The fact that respondent’s commingling and poor recordkeeping did not

harm any client or third-party appears to be more than “serendipity,” as Disciplinary

Counsel argues, but rather evidences a lack of additional violations or conduct

amounting to recklessness. Additionally, Disciplinary Counsel does not present any

evidence to contradict respondent’s assertion that paying his office rent from his

trust account, and thus the resulting overdraft, was a mistake. We cannot say that

respondent’s conduct evidences a flagrant disregard for third-party or client funds.

While respondent did engage in extensive commingling and had a poor system of

recordkeeping, that conduct, combined with one instance of misappropriation, is
                                         17

insufficient to support a finding of recklessness. Therefore, we conclude that

respondent’s conduct amounts to negligent misappropriation.



      Respondent also violated Rule 1.15(d), which imposes certain obligations on

a lawyer with respect to funds in which multiple parties claim an interest, by failing

to separate the $554 owed to Kaiser.7 As of June 8, 2010, respondent withheld

$1,000 from Mr. Mack’s settlement to repay Kaiser and knew that Kaiser was

entitled to $554 of those funds. Prior to Kaiser’s receipt of the money on May 23,

2011, the amount in his trust account fell below $554 – demonstrating respondent’s

own interest in and use of some of that money for reasons other than repayment to

Kaiser.8 Respondent’s failure to keep the $1,000, and specifically the $554, separate,

despite his own interests and those of Mr. Mack and Kaiser, amounts to a violation

of Rule 1.15(d). 9


      7
         Rule 1.15(d) requires, in relevant part, that property – “in which interests
are claimed by a lawyer and another person, or two or more persons to each of whom
the lawyer may have an obligation” – “shall be kept separate [in an account meeting
the requirements of Rule 1.15(a) and (b)] by the lawyer until there is an accounting
and severance of interests in the property.”
      8
         For example, on March 31, 2011, Respondent made a wire transfer of $3,500
from his trust account to Ms. Fitzgerald, the reason for which the record does not
explain.
      9
        The Board bases its conclusion that respondent violated Rule 1.15(d) on
respondent’s failure to promptly pay Kaiser (in fact, a violation of Rule 1.15(c)),
                                            18

       In sum, we conclude that respondent’s conduct with respect to respondent’s

representation of Mr. Mack amounts to negligent misappropriation. We otherwise

concur with the Board’s findings that respondent violated Rules 1.5(a) and (d).



              ii.    Rule 1.15(c) - Failure to Make Prompt Payment



       By waiting eleven months to repay Kaiser, respondent violated Rule 1.15(c)’s

requirement that he make prompt payment of owed funds. Rule 1.15(c) requires that

an attorney, upon receipt of funds in which a third person has an interest, “shall

promptly deliver to the . . . third person any funds that the . . . third person is entitled

to receive.” There is no bright line rule for “prompt” payment, and the Rule’s

requirement should be evaluated in light of acceptable mitigating circumstances. See

In re Ross, 658 A.2d 209, 211 (D.C. 1995). Although respondent was aware that

Kaiser had a lien for medical services for $554 and received Mr. Mack’s settlement

check on June 8, 2010, he waited until May 6, 2011 – eleven months later – until he

wrote a check to Kaiser for the owed amount. Respondent provided no explanation


while the Hearing Committee appears to rest its Rule violation on respondent’s
misappropriation. We note that while a charge my represent a compound violation,
the Board should address each Rule violation independently, not only to ensure that
its analysis is precise, but also to evaluate any potentially separate defense. See, e.g.,
In re Smith, 817 A.2d 196, 201 (D.C. 2003) (recognizing the importance of
independently analyzing potential misappropriation and commingling because they
are separate violations, even though “the charge presents a compound violation”).
                                         19

or justification for the delay. We therefore conclude that this eleventh-month delay

does not constitute prompt payment under the circumstances. Id. (finding eleven-

month delay with no excuse violated Rule 1.15(c)’s prompt payment requirement).



      B.     Respondent’s Commingling of Client Funds and Failure to Keep
             Records Violated Rule 1.15(a)


      Beyond the Mack matter, respondent commingled client funds and failed to

keep adequate records in violation of Rules 1.15(a).          To safeguard clients’

funds, Rule 1.15(a) requires a lawyer to hold client funds in a separate trust account

and to avoid commingling his clients’ funds with his own property. See In re

Ekekwe-Kauffman, 210 A.3d 775, 792 (D.C. 2019) (per curiam). Commingling

constitutes its own violation of Rule 1.15(a). Id. Rule 1.15(a) also requires that a

lawyer maintain “[c]omplete records” for a period of five years. See also In re

Edwards, 990 A.2d 501, 522 (D.C. 2010). Respondent admits to mismanagement

of his trust account and acknowledges that he used approximately $100,000 from

that account to pay third parties, although he asserted that that money was his earned

attorney’s fees. While this may be true, Rule 1.15(a) requires that an attorney keep

his clients’ funds and his own funds separate. Moreover, respondent failed to

maintain any meaningful records of his trust account for the five-year period 2010

to 2015, violating the record-keeping requirement of Rule 1.15(a). The purpose of
                                          20

Rule 1.15(a) is to ensure that “the documentary record itself tells the full story of

how the attorney handled client or third-party funds,” thereby allowing for “a

complete audit even if the attorney or client is not available.” Id. Respondent did

not distinguish entrusted and non-entrusted funds, violating the requirements of Rule

1.15(a).



      C.     Respondent Violated Rule 1.7(b)(4) in Representing Ms. Fitzgerald



      Respondent violated Rule 1.7(b)(4) when he represented Ms. Fitzgerald in the

condo association’s litigation because there was an irreconcilable conflict of interest

between that representation and his financial, property, and personal interests.

Respondent argues that Ms. Fitzgerald had essentially provided informed consent

because she was undoubtedly aware of his interests. But, as explained below,

informed consent requires significantly more than an attorney’s assumptions about

what a client knows. In any event, the representation was non-consentable under

Rule 1.7(c)(2) because respondent could not reasonably believe that he could

provide competent and diligent representation in light of the conflict.



      Rule 1.7(b)(4) provides, in pertinent part, that a lawyer “shall not represent a

client with respect to a matter if . . . [t]he lawyer’s professional judgment on behalf
                                          21

of the client will be or reasonably may be adversely affected by the lawyer’s . . . own

financial, business, property, or personal interests.”     Rule 1.7(c)(1) authorizes

representation under such a circumstance, however, if the client “provides informed

consent to such representation after full disclosure of the existence and nature of the

possible conflict and the possible adverse consequences of such representation.” See

also In re Hager, 812 A.2d 904, 913 (D.C. 2002) (noting that consent as outlined in

Rule 1.7(c) allows clients “the opportunity to judge and be satisfied that their

attorneys [are] providing them wholehearted and zealous representation” (internal

quotation marks omitted)).      Even with the client’s consent, representation is

nevertheless prohibited unless the lawyer “reasonably believes” he will be able to

provide “competent and diligent representation.” Rule 1.7(c)(2).



      Respondent’s representation of Ms. Fitzgerald was adversely affected by his

own financial, property, and personal interests in the condo that was the subject of

the association’s lawsuit. See, e.g., In re Robbins, 192 A.3d 558, 565 (D.C. 2018)

(finding conflict of interest when attorney’s client used a company, founded by the

attorney, to escrow funds and when attorney benefited financially each time his

client paid a fee to that company); In re James, 452 A.2d 163, 166-67 (D.C. 1982)

(finding conflict of interest when attorney failed to make “full disclosure”

concerning conflict in a contract in which attorney had a personal interest differing
                                          22

from that of his clients).    In representing Ms. Fitzgerald in the association’s

litigation, respondent never informed Ms. Fitzgerald that she had a third-party claim

against him in that matter (premised on his promise to pay the condo fees for which

she was being sued), and he never pled such a claim in that litigation. Instead,

respondent urged her to sign a confessed judgment in favor of the condo association.

He later filed a lawsuit against her (while still representing her in the association’s

litigation) seeking a declaratory judgment that he was the actual owner of the unit.

Rule 1.7(b)(4) “is designed to assure that the attorney pursues the client’s objectives

as the client views them, unaffected by any personal interest of the attorney in the

outcome.” In re Hager, 812 A.2d at 914. Here, respondent’s own interests – to

protect his own financial, property, and personal interest in the condo – adversely

affected his professional judgment in representing Ms. Fitzgerald.



      Moreover, the record lacks evidence that respondent obtained Ms.

Fitzgerald’s informed consent. Respondent argues that his only failure was that he

failed to “simply tell Ms. Fitzgerald to hire another lawyer – a fact which she knew

and appreciated,” but he also asks us to assume that informed consent existed

because Ms. Fitzgerald, a mortgage broker, should have known that he had an

interest in the condo. Rule 1.0(e) defines “informed consent” as “the agreement by

a person to a proposed course of conduct after the lawyer has communicated
                                          23

adequate information and explanation about the material risks of and reasonably

available alternatives to the proposed course of conduct.” Disclosure of conflicts

and obtaining informed consent, however, “are not mere formalities.”             In re

Szymkowicz, 195 A.3d 785, 789 (D.C. 2018) (per curiam) (quoting Rule 1.7 cmt.

27). Rule 1.7 requires that an attorney disclose to his client the parties and their

interests and positions so “as to enable each potential client to make a fully informed

decision as to whether to proceed with the contemplated representation.” Id. (citing

Rule 1.7 cmt. 27). Respondent acknowledges that he never explained to Ms.

Fitzgerald the potential claim she had against him. Rather, he testified that he “never

even thought about” the possibility of a conflict of interest. There is no evidence to

support a finding that respondent obtained Ms. Fitzgerald’s informed consent.



      Finally, even had there been full disclosure, Ms. Fitzgerald could not have

properly waived the conflict.     Respondent simply could not have “reasonably

believed” that he could provide Ms. Fitzgerald with competent and diligent

representation because his own interests were averse to hers as it related to the core

issues at the heart of the lawsuit. See Rule 1.7(c)(2); Rule 1.7 cmt. 30 (“[I]t is

doubtful that a lawyer could hold such a [reasonable] belief . . . where the lawyer’s

individual interests make it likely that the lawyer will be adversely situated to the
                                         24

client with respect to the subject matter of the legal representation.”). In fact, Ms.

Fitzgerald ultimately recovered a judgment on her counterclaim against respondent.



      For these reasons, we concur with the Board’s finding that respondent violated

Rule 1.7(b)(4) in his representation of Ms. Fitzgerald.



                                         IV.



      The Board recommended that respondent be disbarred based on its finding

that respondent’s     conduct   in the     Mack    matter   amounted     to reckless

misappropriation, and that there was no evidence of extraordinary circumstances

warranting a lesser sanction. See In re Abbey, 169 A.3d at 876 (quoting In re

Addams, 579 A.2d 190, 191 (D.C. 1990)). Because we disagree with the Board’s

conclusion as to recklessness, and find that respondent’s conduct amounted only to

negligence, we disagree with its conclusion that automatic disbarment is warranted.

The Board did not recommend any other sanction that would account for

respondent’s negligent misappropriation and remaining Rules’ violations, and, at

oral argument, Disciplinary Counsel was unable to provide a recommended sanction

relating to respondent’s violation of Rule 1.7(b)(4). Any determination as to the

appropriate sanction must consider all the appropriate factors, e.g., seriousness,
                                            25

prejudice, dishonesty, prior disciplinary history, acknowledgment of wrongdoing,

and mitigating and aggravating factors. See In re Ekekwe-Kauffman, 210 A.3d at

797. We ordinarily defer to the Board’s recommended sanction, unless doing so

“would foster a tendency toward inconsistent dispositions for comparable conduct

or would otherwise be unwarranted.” Id. at 785. Here, the Board recommended

only disbarment based solely its finding of reckless misappropriation. Because the

Board did not recommend a sanction that balanced respondent’s negligent

misappropriation with his other Rule violations, and in light of the need to devise

such a sanction in light of the above-mentioned factors, the court remands to the

Board for reconsideration of a proposed sanction. See In re Karr, 722 A.2d 16, 22

(D.C. 1998) (remanding to the Board for reconsideration of proposed sanction in

light of court’s conclusion that respondent violated five Rules, not the seven the

Board found were violated)



      Therefore, we remand the disciplinary proceedings to the Board for

consideration of a sanction appropriately tailored to respondent’s violations of Rules

1.15(a), (c), and (d) and Rule 1.7(b)(4).



                                                               So ordered.